The opinion of the Court was delivered by
Willard; A. J.
The decree of the Court of Appeals, on the appeal in this case, from the decree of Chancellor Dargan, is the law of the case and, as such, must be administered by us.
The Commissioner’s report, on which the final decree now before us on appeal was based, proceeds on the ground that, under the accounting ordered by the decree of Chancellor Dargan, affirmed by the Court of Appeals, the defendant was to be charged with the reasonable hire of the slaves and rent of the land from the date of the execution of the deeds, subject to reduction by such discharges as should be established under the last clause of that decree. As the case now stands before us, the question of charging the rents of the land only relates to rents accruing during the life-time of McKelvy.
The question is, whether this method of accounting is conformaable to Chancellor Dargan’s decree. That decree contains the following language: “It is further ordered that the defendant account before the Commissioner of this Court for the hire of the negroes and the rent of the lands conveyed to him, from the time of the execution of the deeds conveying the same.” It concludes with the following language: “ It is ordered that such payments of defendant for John McKelvy of all debts as may be established be allowed as an off-set, pro tanto, in the accounts directed to be taken.”
This decree was based on the idea that the defendant had, by undue influence, obtained a certain control over the property of *134McKelvy, and it is consistent with the idea that defendant had substantial control of that property from the execution of the deeds. The clauses directing the accounting are intelligible, as viewed from this standpoint. To direct an account of the profits of the employment of McKelvy’s slaves and land, allowing to the defendant, out of such profits, whatever went to the support or advantage of McKelvy, would have led to no satisfactory result. Such an account, while difficult to take and unlikely to result in any satisfactory degree of certainty, would only be correct, in principle, if the relation between defendant and McKelvy had been legitimate. As it was, the exercise of control on the part of defendant over McKelvy’s property must, under the decree, be referred to undue influence on the part of defendant over McKelvy. Such being the case, the risk and loss lies with defendant, if the profit of the employment of the land and slaves was less than, by prudent management, it might have been made. The proper course, therefore, was that directed, and which was adopted by the Commissioner, to charge defendant with the value of the use of the slaves and land, and leave to him to establish proper discharges under the last clause of the decree.
The proposition that has been advanced and discussed that the decree of Chancellor Dargan, as affirmed, must be regarded as having settled merely the question of fraud as affecting the deeds, leaving open all other questions in the case, has no foundation. It is the province of a decree to ascertain all the rights of the parties in contest and ripe for a decree, and not to select some one or more questions, and to dispose of them, leaving their bearing on the practical rights of the parties open for future discussion. The decree of Chancellor Dargan precludes, by its terms, the idea that any thing touched upon by that decree w7as left open and undisposed of. It not only determines the leading issue of the case, but gives specific directions as to the accounting, the effect of which was to settle the principles on which the accounting ought to be conducted.
The appeal must be dismissed.
tyloses, C. J., and Wright, A. J., concurred.